Citation Nr: 1041181	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-29 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for respiratory disability.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for additional heart disability and residuals therof, 
to include leg amputation, as a result of VA medical treatment.


REPRESENTATION

Veteran represented by:	Susan Saidel, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to December 
1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in August 2008, a statement of the case was issued in 
August 2008, and a substantive appeal was received in October 
2008.  The Veteran testified at a Board hearing in July 2010; the 
transcript is of record.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran testified that during active service he served as an 
aviation electronics technician.  He asserts that he has heart 
and respiratory disabilities due to being exposed to MEK paint, 
which was used to paint aircraft.  The Veteran's service 
personnel records may reflect further details regarding the 
Veteran's military occupational specialty and any chemical 
exposure, thus the Veteran's service personnel records and 201 
personnel file should be associated with the claims folder.  The 
Board also notes that the Veteran testified that he had received 
copies of service treatment and/or personnel records; the Veteran 
should submit copies of these documents to be associated with the 
claims folder.

In light of the Veteran's assertion of chemical exposure during 
active service, the Veteran should be afforded a VA examination 
to assess the nature and etiology of his respiratory disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran also asserts that he has heart problems due to 
overexertion during service, to include swimming; he reported 
serving as the squadron lifeguard.  In July 1964, the Veteran 
complained of chest pains and reported that he had passed out at 
home.  Service treatment records otherwise reflect normal chest 
x-ray examinations.  The Veteran testified that a heart murmur 
was detected during his period of active service; however, 
service treatment records do not reflect any such finding.  In 
light of the isolated complaint of chest pains during service and 
his lay assertions of overexertion and chemical exposure, the 
Veteran should be afforded a VA examination to assess the nature 
and etiology of his heart disability.  See id.

The Veteran has also claimed compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional heart disability arising from VA treatment 
in May 2006.  A September 2005 private medical record from The 
Reading Hospital and Medical Center, reflects that the Veteran 
was referred for cardiomyopathy, left lower arterial occlusion.  
He underwent surgery with removal of the thrombus.  The 
examiner's impression was left lower extremity arterial occlusion 
which was embolic in nature and probably had its origin secondary 
to atrial fibrillation without Coumadin.  On May 1, 2006, the 
Veteran sought urgent care treatment at the VA Medical Center 
(VAMC) in Lebanon, Pennsylvania, complaining that his left leg 
hurts.  The prior Reading hospitalization was referenced and 
detailed.  Upon physical examination, the impression was severe 
peripheral vascular disease; probable reocclusion fem-pop bypass 
left lower extremity; hypertension by history; ventricular 
fibrillation/tachycardia by history; and chronic anticoagulation 
therapy.  He was admitted with peripheral arterial insufficiency 
of the left lower extremity.  A May 5, 2006 podiatry evaluation 
reflects plantar fasciitis left foot; possible tibialis anterior 
tendinitis; peripheral vascular disease; and, onychomycosis.  On 
May 7, 2006, the Veteran was discharged with diagnoses of 
peripheral vascular disease - lower extremity arterial and venous 
insufficiency; atrial fibrillation; nonischemic cardiomyopathy; 
recurrent deep vein thromboses; and, hypertension.  No operating 
procedures were conducted.  He underwent vascular workup that 
revealed a poor left lower extremity ABI.  Vascular surgery 
service was consulted at the Wilmington VAMC but did not feel any 
intervention would be appropriate.  He was managed on pain 
medications and improved with help of physical and occupational 
therapy.  He would require an additional four days of Lovenox 
before complete bridging to oral Coumadin was complete.  In 
December 2007, the Veteran underwent above-knee amputation of the 
left lower extremity at The Reading Hospital and Medical Center.  
The Veteran asserts that the above-knee amputation was the result 
of treatment or lack of treatment at the VAMC in May 2006.  In 
light of the VA treatment rendered in May 2006 and the subsequent 
left leg amputation in 2007, the Board has determined that a 
medical examination with an opinion is required for proper 
appellate review of the Veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional heart 
disability and residuals thereof arising from VA treatment in May 
2006.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's service personnel records and 201 
personnel file should be associated with the claims 
folder.  If such efforts prove unsuccessful, 
documentation to that effect should be added to the 
claims folder.

2.  The Veteran should be contacted and asked to 
provide copies of his service treatment and personnel 
records in his possession.  If such efforts prove 
unsuccessful, documentation to that effect should be 
added to the claims folder.

3.  AFTER the above development has been 
completed and/or any further attempts to secure 
such records have been deemed futile, the Veteran 
should be afforded a VA examination with a 
physician with appropriate expertise to determine 
the nature and etiology of any heart and/or 
respiratory disability.  The claims folder should 
be made available to and reviewed by the 
examiner.  Any medically indicated tests should 
be accomplished, and all test and clinical 
findings should be clearly reported.  After 
reviewing the claims file and examining the 
Veteran, the examiner should opine as to the 
following:

For any cardiovascular and/or respiratory 
disability identified, is it at least as likely 
as not (a 50% or higher degree of probability) 
that it had its clinical onset during the 
Veteran's period of service, or is it otherwise 
related to such period of service.  All opinions 
and conclusions expressed must be supported by a 
complete rationale in a report.  The examiner 
should reconcile any opinions with the service 
treatment records, post-service medical evidence, 
and lay statements of the Veteran, to include his 
competent reports of symptomatology during and 
after service.

4.  The Veteran should be afforded an examination 
by a VA physician for the purpose of determining 
whether additional disability arose from May 2006 
VA treatment.  It is imperative that the claims 
file be made available to and reviewed by the 
examiner in connection with the examination.  
After examination of the Veteran and review of 
the claims file, the examiner is to express an 
opinion as to:

a)  Is it at least as likely as not (a 50 percent 
probability or greater) that the Veteran incurred 
additional disability of the heart and/or left lower 
extremity, to include left leg above-knee 
amputation, as a result of the VA treatment in May 
2006;

b)  If additional disability did result from the VA 
treatment in May 2006, the examiner should offer an 
opinion as to whether the proximate cause of any 
such disability or aggravation was the result of 
either (i) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the VA facility care or medical 
treatment or (ii) an event not reasonably 
foreseeable.

All opinions and conclusions expressed must be 
supported by a rationale.

5.  After completion of the above, review the expanded 
record and readjudicate the issues of entitlement to 
service connection for heart disability and 
respiratory disability, and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for 
additional heart disability and/or residuals therof.  
If any of the benefits sought are not granted in full, 
the Veteran and his representative should be furnished 
an appropriate supplemental statement of the case and 
be afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

